DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 26, and 34-41 are all the claims.
The preliminary amendments to the specification of 7/17/2020 and 11/13/2020 have been entered.
Claims 16, 26, and 34-41 are all the claims.

Information Disclosure Statement
The IDS of 7/17/2020 has been considered and entered. The 1449 form is attached.

Drawings
The Figure drawing of 7/17/2020 is accepted. See the objection to the specification below regarding the legend text of the figure.

Objections
Specification
The disclosure is objected to because of the following informalities: 
A) The use of the term, i.e., Tris, Tween, One Shot Top10, BenchPro, HighSpeed, Ultrafree MC, PureProteome, DynaMag, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

B) The figure legend in the specification is objected to for failing to include the same detailed description of the legend section shown in Figure 1. Applicants can replace the Figure drawing to delete the legend section and add that to the Figure legend section in the specification.
Appropriate correction is required.

Claim Objections
Claims 16, 26, and 34-41 are objected to because of the following informalities:  A. Claims 16, 26, and 34-41 are not limited to the kind of IgG heavy chain constant region that is amenable to the amino acid residues substitutions.  The specification teaches on p. 2 “The designs and processes of the present invention achieve improved heterodimerization of distinct heavy chains by introducing specific mutations in the CH3 domain of IgG1, IgG2 or IgG4 constant regions…” There is no mention of IgG3. See the rejection below under written description.

B. Claims 16, 26, and 34-41 are unclear and ambiguous for reciting in generic Claims 16 and 34 that the final process step (3) in the recovery of the IgG bispecific antibody are two Fab fragments with each of the first or second antigen binding domains. Here and despite the requirement for the presence of two heavy chains in step (i) of each claim, there is no mention of the first and second heavy chains to which the invention is directed for the recovered bispecific antibody in the generic claims. The abstract describes the invention as fully bispecific antibodies with designed residues in the interface of the heavy chains CH3/CH3 domain. The POSA could reasonably conclude that the heavy chain constant region is excluded from each of the Fab portions based on the description.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 16, 26, and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed generic method steps omit the inclusion of the variable domain substitutions that are taught in the specification as providing “proper HC-LC pairing” in the bispecific construct. The generic claims are drawn to preferred amino acid residues in the heavy chain constant regions for the first and second constant regions of any IgG, respectively. The generic claims recite no mention of the amino acid preferences in VH/VL domains that are taught in the specification being contributory to the improved heterodimeric bispecific antibody of the invention. The generic claims recite no mention that the preferred residues in generic Claim 16 correspond to an IgG1 constant domain while the preferred residues in generic Claim 34 correspond to an IgG4 constant domain.
Disclosure in the Specification
Example 2: Complete IgG Bispecific Antibodies (IgG1 HC backbones) comprising CH3/CH3 Interface Modifications. All BsAbs were tested for assembly using select CH3 designs, as described in Example 1, or WT CH3 domain sequences. The CH3 designs are incorporated into the CH3 domains of each parental Mab pair, with each Mab CH3 domain receiving one set of mutations of a particular design pair (i.e, either the A Chain or B Chain mutations), and the other Mab CH3 domain receiving the other set of mutations of the design pair. In addition, each HC and LC prepared and tested included previously described mutations in the Fab region to promote proper HC-LC pairing as well. 

Example 3: Complete IgG Bispecific Antibodies (IgG4 HC Backbones) Comprising CH3/CH3 Interface Modifications. Bispecific Antibodies comprising select CH3 designs and fully IgG4 constant domains in each heavy chain are constructed, As in Example 2, the CH43 designs are incorporated into the CH3 domains of each parental Mab pair, with each Mab CHI3 domain receiving one set of mutations of a particular design pair (i.e, either the A Chain or B Chain mutations), and the other Mab CH3 domain receiving the other set of mutations of the design pair. Each HC and LC prepared also included the previously described mutations in the Fab region to promote proper HC-LC pairing as well. 

Thus it is not the case that Applicants were in possession of the generic claimed methods using just any IgG backbone and the wild-type variable domains from any VH and any VL in order to make the Fab having the first antigen binding and the Fab having the second antigen binding of Claim 16 or 34 in the context of a heterodimeric heavy and/or light chain combination. Example 2 corresponds to an IgG1 antibody of generic Claim 16. Example 3 corresponds to an IgG4 antibody of Claim 34. The examples do not support the preferred amino acids for any IgG backbone. The examples demonstrate that the VH/VL residue preferences were always included and are never exempted in the manufacture of the heterodimeric antibody in order to confer “proper pairing.”
The POSA would appreciate the interactional forces and dynamics of the antibody structure that would promote the “proper” pairing of HC/LC in a normal antibody much less a heterodimeric antibody as instantly claimed is not predictable. Where Worn and Pluckthun teach:
“The stability of an antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) surface charge and polar residue distribution among other intra- and inter-molecular forces (Worn and Pluckthun 2001). 

	To meet the written description requirements, the method must demonstrate a structure/function correlation for the product being produced whereas here in the present case, the claims do not meet that requirement. See MPEP 2163. Whilst the specification teaching examples of working embodiments in Tables 4 and 5 of Example 2 and Tables 6 and 7 of Example 3 provide the support for a reasonable number of species, the structural limitations of those species are not nearly described in the generic claims 16 and 34 to place Applicants in possession of the claimed method invention at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17, 19, 24, 60-62 of copending Application No. 16465689 (reference application US 20190292268). The reference application is not afforded safe harbor protection under 35 USC 121 because it is not subject to restriction/speciation status with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims producing bispecific antibodies with improved heterodimerization thru heavy chain CH3 amino acid residues and VH/VL domain residues. The reference method claims Fab fragments in a heterodimeric bispecific construct comprising Fab against different antigens and the CH3/CH3 residues in the dependent claims which taken together effectively encompass the same invention.
AS regards the invention of instant generic Claim 16:

    PNG
    media_image1.png
    278
    1269
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    1307
    media_image2.png
    Greyscale

See instant claim 16 for element (a). 


    PNG
    media_image3.png
    356
    1296
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    1270
    media_image4.png
    Greyscale

See instant Claim 16 element (a) and (c)
Ref Claim 11 is drawn to a method for producing a bispecific antibody where the end product comprises two Fab in a heterodimeric construct in view of Claims 17 and 60 to generate the residue specific changes to the CH3/CH3 domains of the heavy chains. The absence of any showing that the residues for each of the Fab are determinative in an improved or better outcome is not established nor claimed as an improvement

    PNG
    media_image5.png
    1405
    1372
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    1010
    1132
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    1010
    1132
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    450
    1175
    media_image7.png
    Greyscale


AS regards the invention of instant generic Claim 34:

    PNG
    media_image8.png
    358
    1338
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    343
    1361
    media_image9.png
    Greyscale

See instant generic Claim 34 element (a) and (c).
Ref Claim 11 is drawn to a method for producing a bispecific antibody where the end product comprises two Fab in a heterodimeric construct in view of Claims 24 and 62 to generate the residue specific changes to the CH3/CH3 domains of the heavy chains. The absence of any showing that the residues for each of the Fab are determinative in an improved or better outcome is not established nor claimed as an improvement


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643